 

Page 1 of 4

FILED
021 JUN-3 AM 8:57

 

? ¢
9
SES SIE (FE WV S94

 

4 X f
LI , / Y) os /

A 4 eo
f e
s bf i eS y o ye p
Ph My 4 sot INWAOK PD Lo AS i / FE YS
6 & &
& a o ?
» Y We DIE 4 ML y
6 o e& ‘ yy OL sé a {
—_?
iW f g ¢ p o Y o e J
SI LA Ith, SCL ANI J 2A Of b4 / v7" _
0 . y ~
GJbA 4 Jf = , J ih o
a y; LP 4 a ldo df ), 6, ZA 6a f /,Jb)
4
<—D f go
/, / / 4
0 4 } @' # ve PD 7 ° 176 w b es og 4G §
4 aS
o. °
MX > tte Ag ts € MO// CE, _L- ; £7
a
” eo.
2
eo @ g
/ 3 f wf ee Sy 4
428 A 44,40 & 2¢ bie @ © 4 b/s
QY é
4 J _ Ky va o
¢ 4 ODT, p 4 SC AA
i VIA 7 ~ 7 -
‘ ad
f oe f ly, Z
A Mt y y / 7; Lh
bla oy oe fo 4 6 “eg / ¢
°
o °
tS a VY MOYA GS 6 4 / <
, _
G / ‘p tie GF yt a CO %3 vA s
°
VY, y
ox ‘ ¢ ME fe °
(
@
r
7 o b £ é 64
— o 6 & QO: o f
Zjis °
o o JE
ae é oA dle o f
C bog 3 ° ~ °
e é is o
o q ~ © a os / 4 ¢
o f bY o 6
f
eee en

 

 
EEE

Case 20-10343-LSS Doc5213 Filed 06/03/21 Page 2of4

 

 

 
 

 

eee

 
  
  
 

Case 20-10343-L

  

3/21 Page3of4

P| born in 1974, is a third generation Houstonian and fifth generation Texan. He is

most proud of earning the distinguished Eagle Scout in 1991. Palmer began painting full-time after the tragic
loss of his-father in 1998. After first humbly showing his paintings at Houston-area bars and restaurants, his
artist career has taken a meteoric rise to international acclaim. Palmer has self-published six books: Deliverance
& More than Words (2003), Escapism (2004), Seven Years (2005), Jane & Co. (2010), Faces (2012) and The 52
Project (2015). His critically acclaimed, professionally-published book, The Art of Meaningful Living (2009) with
author Christopher Brown, made its debut at the Book Expo America in New York City in May 2009 and was
available in bookstores nationwide. Palmer has created dynamic art series all over the globe, including:
Barcelona, Florence, Buenos Aires, Skopelos Island (Greece), Vienna, Cape Town, Tokyo, Berlin, Dublin,
Jerusalem, So Paulo, Nice, Port of Spain, Havana, Auckland, Bogota and most recently Hoi An (Vietnam). The
elite group of patrons that support his international travel, known as The First Class Club, celebrated their 10%
Anniversary in 2019 SMM is the Founder of the Art Movement of Escapism. His Escapist Mentorship
Program, founded in 2009, furthers his mission to forever destroy the stereotype of the struggling artist.
Annually it has applicants from around the world. He owns the chic and contemporary John Palmer Art Gallery
& Studio, a massive compound in the heart of Houston’s Historic Heights.

For his dedication to the Space City, the GHCVB selecteqiiijas a member of the My Houston
Campaign along with notable Houstonians including Beyoncé Knowles, Clay Walker, Hilary Duff and George &
Barbara Bush. The artist’s online presence is colossal with hundreds of thousands of followers on Facebook,
itter and Instagram. His artwork is in the private collections of President George H. W. Bush, President
ge W. Bush, his Holiness the 14'? Dalai Lama, American filmmaker John Waters, the late, famed
edienne Joan Rivers, Trinidad & Tobago’s Prime Minister Kamla Persad-Bissessar and the Crown Prince of
Saudi Arabia, Mohammad bin Salman bin Abdulaziz Al Saud. Palmer is a lively lecturer, having made speeches
around the USA about his Art Movement of Escapism, including a feature presentation at President Bush 41’s
20 Anniversary Points of Light Conference. In 2013, Palmer was honored as one of the few living artists with
a page on Wikipedia. That same year a launched the massive Refuse to Struggle® Campaign—a
groundbreaking endeavor to construct an Escapist Gallery & Studios for the free use of his “Escapist Artists.”
Palmer raised all building funds in only 46 days through a combination of private donors and a public crowd-
funding operation on Indiegogo. The innovative “Chrysalis” training center that includes gallery space, artist
studios and a visiting artist residence was completed in 2014. EE commitment to volunteering has been
recognized by his receipt of both the League of Women Voter's President’s Medal and the Greater Houston
Service Award. October 19, 2013 was proclaimed to FU in the City of Houston by Mayor
Annise D. Parker. He is known worldwide as the Hardest Working Man in the Art Business ®. In 2016, Palmer
founded and now serves as the Chairman of the Board of Directors for the 501(c)(3) nonprofit Art Launch that
manages and funds his mentorship program. Art Launch has raised hundreds of thousands of dollars to improve
artist entrepreneurial programs and maintain the Chrysalis. 2018 marked the 20 Anniversary of Palmer’s
career as a professional artist and the occasion was distinguished by a five-day Retrospective highlighting his
service, mentoring and most notable paintings. Joining the likes of Queen Elizabeth II and President Barack
Obama, in January of 2019 Palmer laid a wreath at the Tomb of the Unknowns at Arlington National Cemetery.
That same year, Palmer completed the third and final phase of his legacy series, Satori, by placing all eighteen
paintings in private collection prior to the public unveiling. GB arried his husband Fs 2007
and they have two English Pointers, Bobby and Nancy.

 

 

 
 
